United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2612
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Jacob W. Deng

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                            Submitted: February 4, 2016
                             Filed: February 11, 2016
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Jacob Deng appeals from the judgment of the District Court1 entered after a jury
found Deng guilty of conspiracy to distribute and possess with intent to distribute 50


      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
grams or more of actual methamphetamine, 21 U.S.C. §§ 841(a)(1), 846; distribution
of 5 grams or more of actual methamphetamine, 21 U.S.C. § 841(a)(1), (b)(1);
possession with intent to distribute 50 grams or more of actual methamphetamine and
a mixture or substance containing a detectable amount of marijuana, 21 U.S.C. §
841(a)(1), (b)(1); and being a felon in possession of a firearm, 18 U.S.C. §§ 922(g)(1),
924(a)(2). On appeal, in a brief filed under Anders v. California, 386 U.S. 738 (1967),
counsel for Deng challenges the 235-month prison sentence that the court imposed.

      After sustaining two of Deng’s objections to the U.S. Sentencing Guidelines
calculations in the presentence report, the District Court sentenced Deng at the bottom
of the recalculated Guidelines range. After careful review, we conclude that the
sentence was not substantively unreasonable. See United States v. Waters, 799 F.3d
964, 974–75 (8th Cir. 2015). We have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75, 80 (1988), and we have found no nonfrivolous issues.
We affirm the judgment and grant counsel’s motion to withdraw.
                         ______________________________




                                          -2-